WHITHAM, Justice,
concurring.
Without qualification, I join the majority’s opinion except its disposition of appellant’s complaint with respect to the instruction on parole and good time laws. However, I join the majority’s opinion disposing of appellant’s complaint with respect to the instruction on parole and good time laws in light of the majority’s holding in Rose v. State, 724 S.W.2d 832 (Tex.App.—Dallas, 1986, pet. granted). Nevertheless, I remain of the opinion that article 37.07, section 4 of the Texas Code of Criminal Procedure is invalid and unconstitutional for the reasons expressed in my dissent in Rose.